Case 8:20-cv-02428-VMC-TGW Document 86-3 Filed 07/15/21 Page 1 of 12 PageID 1913
Case 8:20-cv-02428-VMC-TGW Document 86-3 Filed 07/15/21 Page 2 of 12 PageID 1914

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the

                                                              Middle District of Florida
       State Farm Mutual Automobile Insurance Co., et al.,
                               Plaintiff
                                  v.                                                   Civil Action No. 8:20-cv-2428
                  Robert Lewin, D.C., et al.,
                              Defendant

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                           Keefe, McCullough & Co., LLP
                                                6550 N. Federal Highway, 4th Floor. Fort Lauderdale, FL 33308
                                                       (Name of person to whom this subpoena is directed)

    � Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:   S ee attached rider.



  Place: John Lepore                                                                      Date and Time:
         c/o Veritext Legal Solutions
         One Biscayne Tower                                                                        Within twenty-one (21) days of service
         2 S. Biscayne Blvd #2250, Miami, FL 33131

     0 Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party


 I Place:
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

                                                                                          Date and Time

                                                                                      I
       The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        06/08/2021
                                   CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk


 The name, address, e-mail address, and telephone number of the attorney representing (name of party) State Farm Mutual
Automobile Insurance Company and State Farm Fire and Casualty Company       , who issues or requests this subpoena, are:
 John Lepore; Katten Muchin Rosenman LLP, 525 W. Monroe Street, Chicago, IL 60661-3693; john.lepore@katten.com; (312)
 902-5395

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
    Case 8:20-cv-02428-VMC-TGW Document 86-3 Filed 07/15/21 Page 3 of 12 PageID 1915
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:19-cv-22487-RS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            " I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            " I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                      for travel and $                             for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
     Case 8:20-cv-02428-VMC-TGW Document 86-3 Filed 07/15/21 Page 4 of 12 PageID 1916
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 8:20-cv-02428-VMC-TGW Document 86-3 Filed 07/15/21 Page 5 of 12 PageID 1917




                                     SUBPOENA RIDER
                              KEEFE, MCCULLOUGH & CO., LLP

                                              Definitions

         1.      The terms “You” and “Your” shall mean Keefe, McCullough & Co., LLP, and any

  employee, agent, entity, or other person acting on behalf of Keefe, McCullough & Co., LLP.

         2.      The term “State Farm” shall mean Plaintiffs State Farm Mutual Automobile

  Insurance Company and State Farm Fire and Casualty Company.

         3.      The term “Lawsuit” shall refer to State Farm Mutual Automobile Insurance

  Company, et al. v. Robert Lewin, D.C., et al., 8:20-cv-02428-VMC-TGW, which is currently

  pending in the United States District Court for the Middle District of Florida.

         4.      The term “Defendant” and “Defendants” shall mean any Defendant named in the

  Complaint, or any individual working on behalf of or for the benefit of any Defendant, including:

                 (a)     Robert Lewin, D.C.
                 (b)     1-800-411-PAIN Referral Service, LLC
                 (c)     Path Medical, LLC
                 (d)     David Cheesman, D.O.
                 (e)     Chintan Desai, M.D.
                 (f)     Ralph Marino, M.D.
                 (g)     Tie Qian, M.D.
                 (h)     Roger Ramos, M.D.
                 (i)     Donald Thomas III, M.D.
                 (j)     Nelson Vazquez, M.D.
                 (k)     Michael Wilensky, M.D.
                 (l)     Brittany Chong, D.C.
                 (m)     Ronald Golden, D.C.
                 (n)     William Kurzbuch, D.C.
                 (o)     Frank Lassiter, D.C.
                 (p)     Adam Lewis, D.C.
                 (q)     Dheeraj Manocha, D.C.
                 (r)     Lisa Nerbonne, D.C.
                 (s)     Kieron Parchment, D.C.
                 (t)     Joseph Sefick, D.C.
                 (u)     Sarah Vleko, D.C.
Case 8:20-cv-02428-VMC-TGW Document 86-3 Filed 07/15/21 Page 6 of 12 PageID 1918




         5.       The term “Communications” shall mean all discussions, conversations, meetings,

  conferences, telephone conversations, text messages, interviews, negotiations, agreements,

  understandings, cards, letters, correspondences, telegrams, telexes, electronic mail, voicemail, or

  other forms of written or verbal interchange, however transmitted or stored, including reports,

  notes, memoranda, lists, agenda and other records of any communications.

         6.       The term “Documents” shall mean every original (and every copy of any original

  or copy which differs in any way from any original), every writing or recording of every kind or

  description, whether handwritten, typed, drawn, sketched, printed, computerized or recorded by

  any mechanical, electronic or electrical means whatsoever, including without limitation books,

  records,    papers, letters,   instructions,   pamphlets,   brochures,   circulars,   advertisements,

  specifications, blueprints, maps, plats, surveys, drawings, sketches, graphs, charts, plans, reports,

  correspondence, e-mails, text messages, faxes, Communications, memoranda, notes, notebooks,

  lists, analyses, financial statements, bank statements, deposit tickets, cancelled checks, wire

  transfers, solicitations, PowerPoint presentations, charts, minutes, calendars, appointment books,

  itineraries, vouchers, receipts, contracts, agreements, invoices, written memorials of oral

  communications, photographs, films, video tapes, audio tapes, recordings and compilations of data

  or other information, including any compilations from which information can be obtained. The

  term “Documents” shall have the broadest meaning possible consistent with the Federal Rules of

  Civil Procedure.

         7.       The term “Plan” shall mean the Path Medical Center Holdings, Inc. Employee

  Stock Ownership Plan.

         8.       The terms “Payment” or “Payments” shall mean any transfer of money or anything

  of value.


                                                    2
Case 8:20-cv-02428-VMC-TGW Document 86-3 Filed 07/15/21 Page 7 of 12 PageID 1919



          9.      The terms “Person” or “Persons” are defined as any natural person or any business,

  legal or governmental entity, or association.

                                             Instructions
          1.      You are required to produce all non-privileged responsive Documents within Your

  custody, possession, or control.

          2.      Any information or Document responsive to these Requests not produced or

  disclosed by reason of a claim of privilege or work-product protection, or for any other reason,

  shall be identified by: (i) the date the Document was created; (ii) general subject matter; (iii)

  identity of person(s) to whom the information, or any portion thereof, has been revealed; (iv)

  identity of person(s) from whom the information was communicated; and (v) the basis upon which

  the information is being withheld.

          3.      The singular form of any word shall include the plural and the plural shall include

  the singular.

          4.      The terms “and,” “or,” and “and/or” shall be construed conjunctively              or

  disjunctively as necessary to bring within the scope all responses that might otherwise be construed

  as outside its scope.

          5.      Unless otherwise specified, the period applicable to these Document Requests is

  January 1, 2016 through the present.

                                         Document Requests

          1.      The Plan Agreement, including any amendments, that has been available to all Plan

  participants upon request and is referenced in Note 1 of Your Independent Auditor’s Reports

  accompanying the IRS Form 5500s filed for the Plan for the years 2016 through 2019.

          2.      The $104,700,000 and $138,800,000 term note agreement(s) the Plan entered into

  with Path Medical Center Holdings, Inc. on October 11, 2016, which is referenced in Note 6 of


                                                   3
Case 8:20-cv-02428-VMC-TGW Document 86-3 Filed 07/15/21 Page 8 of 12 PageID 1920



  Your Independent Auditor’s Reports accompanying the IRS Form 5500s filed for the Plan for the

  years 2016 through 2018.

         3.      The stock purchase agreement, and any other agreement, pursuant to which the Plan

  initially purchased the common stock of Path Medical Center Holdings, Inc., as described in Note

  6 of Your Independent Auditor’s Reports accompanying the Form 5500s filed for the Plan for the

  years 2016 and 2017.

         4.      Documents reflecting any transactions through which the proceeds used to purchase

  the common stock of Path Medical Center Holdings, Inc. for the Plan were generated, which is

  referenced in Note 6 of Your Independent Auditor’s Reports accompanying the IRS Form 5500s

  filed for the Plan for the years 2016 and 2017.

         5.      Documents reflecting the source, amount and transfer of the proceeds used to

  purchase the common stock of Path Medical Center Holdings, Inc. for the Plan, which is referenced

  in Note 6 of Your Independent Auditor’s Reports accompanying the IRS Form 5500s filed for the

  Plan for the years 2016 and 2017.

         6.      Contracts, agreements, or arrangements between Path Medical Center Holdings,

  Inc., GreatBanc Trust Company, and any other Person or entity to refinance the term note

  agreement, effective January 1, 2018, as referenced in Note 10 of Your Independent Auditor’s

  Reports accompanying the IRS Form 5500s filed for the Plan for the years 2016 and 2017, and in

  Note 6 of Your Independent Auditor’s Reports accompanying the IRS Form 5500s filed for the

  Plan for the years 2018 and 2019.

         7.      Contracts, agreements, or arrangements between Path Medical Center Holdings,

  Inc., GreatBanc Trust Company, and any other Person or entity to “renegotiate” the initial cost of

  the Plan’s purchase of the common stock of Path Medical Center Holdings, Inc., effective January




                                                    4
Case 8:20-cv-02428-VMC-TGW Document 86-3 Filed 07/15/21 Page 9 of 12 PageID 1921



  1, 2018, as referenced in Note 10 of Your Independent Auditor’s Reports accompanying the IRS

  Form 5500s filed for the Plan for the years 2016 and 2017, and in Note 6 of Your Independent

  Auditor’s Reports accompanying the IRS Form 5500s filed for the Plan for the years 2018 and

  2019.

          8.     Documents reflecting the valuation of the common stock of Path Medical Center

  Holdings, Inc., and the information and methodologies relied upon, by an independent appraiser

  when such shares were initially acquired by the Plan on October 11, 2016, and as of the last day

  of each year thereafter, as reported in Schedule H of Your Independent Auditor’s Reports

  accompanying the IRS Form 5500s filed for the Plan for the years 2016 through the present.

          9.     Documents reflecting information provided to, and received from, the Internal

  Revenue Service in connection with all requests for determination letters regarding whether the

  Plan was in compliance with the applicable requirements of the Internal Revenue Code, including

  the determination letter dated February 28, 2018, which was obtained by the Plan and is referenced

  in Note 3 of the IRS Form 5500s filed for the Plan for the years 2016 through 2019.

          10.    IRS Form 5500s that You filed for the Plan for the years 2016 through the present.

          11.    Documents reflecting any minutes of meetings of the Administrative Committee,

  the ESOP Committee, or the Board of Directors of the Plan.

          12.    Documents reflecting any exercise by the GreatBanc Trust Company of voting

  rights pursuant to the shares of Path Medical Center Holdings, Inc. held in the Plan.

          13.    Contracts, agreements, or arrangements with any Person to perform any service for

  Path Medical Center Holdings, Inc., Path Medical, LLC, or 1-800-411-PAIN Referral Service,

  LLC, and any Payments made pursuant to such contracts, agreements, or arrangements.




                                                  5
Case 8:20-cv-02428-VMC-TGW Document 86-3 Filed 07/15/21 Page 10 of 12 PageID 1922



          14.    Contracts, agreements, or arrangements with Robert Lewin, D.C., Kimberly Russo,

   Joseph Russo, Sr., Joseph Russo, Jr., or Kevin Johnson, and any Payments made pursuant to such

   contracts, agreements, or arrangements.

          15.    Documents reflecting the terms pursuant to which Robert Lewin, D.C. and

   Kimberly Russo transferred their ownership or membership interest in Path Medical, LLC to Path

   Medical Center Holdings, Inc.

          16.    Documents reflecting the terms pursuant to which the common stock and any other

   class of stock of Path Medical Center Holdings, Inc. was acquired by the Plan.

          17.    Communications between You and any of the Persons identified in subparagraphs

   (a)(1)-(9) below regarding the topics described in subparagraphs (b)(1)-(13) below:

                 a.      Communications with any of the following:

                         1)     the GreatBanc Trust Company, as well as any of its officers,
                                directors, employees, or agents;

                         2)     the Plan, as well as any officers, or members of its Board of
                                Directors, Administrative Committee, or ESOP Committee;

                         3)     Path Medical Center Holdings, Inc., as well as any of its officers,
                                directors, employees, or agents;

                         4)     Path Medical, LLC, as well as any of its officers, directors,
                                members, managers, employees, or agents;

                         5)     Crowe & Horwath, LLP, as well as any of its officers, directors,
                                employees, or agents;

                         6)     any Person who performed an independent appraisal regarding the
                                valuation of the common stock of Path Medical Center Holdings,
                                Inc. held in the Plan;

                         7)     any Person who loaned, or was asked to loan, money used to acquire
                                the common stock of Path Medical Center Holdings, Inc. for the
                                Plan;

                         8)     Robert Lewin, D.C., Kimberly Russo, Joseph Russo, Sr., Joseph
                                Russo, Jr.; or



                                                   6
Case 8:20-cv-02428-VMC-TGW Document 86-3 Filed 07/15/21 Page 11 of 12 PageID 1923



                    9)     Kevin Johnson or Path Medical Investment Holdings, LLC;

              b.    Documents reflecting Communications regarding the following topics:

                    1)     the $104,700,000 and $138,800,000 term note agreement(s) the Plan
                           entered into with Path Medical Center Holdings, Inc. on October 11,
                           2016, which is referenced in Note 6 of Your Independent Auditor’s
                           Reports accompanying the IRS Form 5500s filed for the Plan for the
                           years 2016 through 2018;

                    2)     the stock purchase agreement, and any other agreement, pursuant to
                           which the Plan initially purchased the common stock of Path
                           Medical Center Holdings, Inc., as described in Note 6 of Your
                           Independent Auditor’s Report accompanying the Form 5500s filed
                           for the Plan for the years 2016 and 2017;

                    3)     transactions through which the proceeds used to purchase the
                           common stock of Path Medical Center Holdings, Inc. for the Plan
                           were generated, which is referenced in Note 6 of Your Independent
                           Auditor’s Reports accompanying the IRS Form 5500s filed for the
                           Plan for the years 2016 and 2017;

                    4)     the source, amount, and transfer of the proceeds used to purchase
                           the common stock of Path Medical Center Holdings, Inc. for the
                           Plan, which is referenced in Note 6 of Your Independent Auditor’s
                           Reports accompanying the IRS Form 5500s filed for the Plan for the
                           years 2016 and 2017;

                    5)     contracts, agreements, or arrangements between Path Medical
                           Center Holdings, Inc., GreatBanc Trust Company, and any other
                           Person or entity to “refinance” the term note agreement, effective
                           January 1, 2018, as referenced in Note 10 of Your Independent
                           Auditor’s Reports accompanying the IRS Form 5500s filed for the
                           Plan for the years 2016 and 2017, and in Note 6 of Your Independent
                           Auditor’s Reports accompanying the IRS Form 5500s filed for the
                           Plan for the years 2018 and 2019;

                    6)     contracts, agreements, or arrangements between Path Medical
                           Center Holdings, Inc., GreatBanc Trust Company and any other
                           Person or entity to “renegotiate” the initial cost of the Plan’s
                           purchase of the common stock of Path Medical Center Holdings,
                           Inc., effective January 1, 2018, as referenced in Note 10 of Your
                           Independent Auditor’s Reports accompanying the IRS Form 5500s
                           filed for the Plan for the years 2016 and 2017, and in Note 6 of Your
                           Independent Auditor’s Reports accompanying the IRS Form 5500s
                           filed for the Plan for the years 2018 and 2019;




                                             7
Case 8:20-cv-02428-VMC-TGW Document 86-3 Filed 07/15/21 Page 12 of 12 PageID 1924



                    7)    the valuation of the common stock of Path Medical Center Holdings,
                          Inc., and the information and methodologies relied upon, by an
                          independent appraiser when such shares were initially acquired by
                          the Plan on October 11, 2016, and as of the last day of each year
                          thereafter, as reported in Schedule H of Your Independent Auditor’s
                          Reports accompanying the IRS Form 5500s filed for the Plan for the
                          years 2016 through the present;

                    8)    requests by the Plan for determination letters from the Internal
                          Revenue Service regarding whether the Plan was in compliance with
                          the applicable requirements of the Internal Revenue Code, including
                          the determination letter dated February 28, 2018 which was obtained
                          by the Plan and is referenced in Note 3 to the IRS Form 5500s filed
                          for the Plan for the years 2016 through 2019;

                    9)    contracts, agreements, or arrangements with any Person or entity to
                          perform any service for Path Medical Center Holdings, Inc., Path
                          Medical, LLC or 1-800-411-PAIN Referral Service, LLC, and any
                          Payments made pursuant to such contracts or agreements;

                    10)   contracts, agreements, or arrangements with Robert Lewin, D.C.,
                          Kimberly Russo, Joseph Russo, Sr., or Joseph Russo, Jr., and any
                          Payments made pursuant to such contracts, agreements, or
                          arrangements;

                    11)   the terms pursuant to which Robert Lewin, D.C. and Kimberly
                          Russo transferred their membership interests in Path Medical, LLC
                          to Path Medical Center Holdings, Inc.;

                    12)   the terms pursuant to which the common stock and any other class
                          of stock of Path Medical Center Holdings, Inc. was acquired by the
                          Plan; or

                    13)   contracts, agreements, or arrangements with Kevin Johnson or Path
                          Medical Investment Holdings, LLC, and any Payments made
                          pursuant to such contracts, agreements, or arrangements.




                                            8
